TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              ON MOTION FOR REHEARING



                                     NO. 03-17-00429-CV



                                   In re Jermaine Hopkins


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              We withdraw our opinion of September 20, 2017, and substitute this opinion in its

place. We deny the motion for rehearing.

              Relator Jermaine Hopkins contends the trial judge erred in denying Hopkins’s motion

to compel discovery. Based on the record, the supplemented record, and the issues presented, we

conclude Hopkins has not established that he is entitled to mandamus relief. See Tex. R. App. P.

33.1; Walker v. Packer, 827 S.W.2d 833, 842 (Tex. 1992) (orig. proceeding) (“[M]andamus [will]

issue only where there is no adequate remedy by appeal.”); West v. Solito, 563 S.W.2d 240, 244-45

(Tex. 1978) (orig. proceeding); In re Credit Suisse First Boston Mortg. Capital, L.L.C.,

257 S.W.3d 486, 493 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding) (applying Texas

Rule of Appellate Procedure 33.1 to mandamus proceeding). Accordingly, we deny Hopkins’s

petition for writ of mandamus. See Tex. R. App. P. 52.8.
                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Field, and Bourland

Filed: December 12, 2017




                                                 2